Citation Nr: 0018197	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  96-32 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 60 percent for 
lumbar disc syndrome with post operative residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

Initially, the Board notes that the issue of entitlement to 
an evaluation in excess of 50 percent for the veteran's PTSD 
will be addressed in the REMAND section, following the 
decision below.

Service connection for recurrent thoraco-lumbar strain was 
granted in a July 1968 rating decision, and a noncompensable 
evaluation was assigned.  This evaluation was increased to 10 
percent in a June 1974 rating decision.  Historically, the 
veteran's assigned evaluation has ranged from 20 percent to 
100 percent to 40 percent, subsequent to hospitalization for 
treatment of the veteran's back.  In a January 1976 rating 
decision, the RO decreased the veteran's disability rating to 
20 percent.  In April 1994, the RO received the veteran's 
request for an increased evaluation, which it denied in a 
July 1995 rating decision.  The veteran appealed this 
determination.  Subsequent to this appeal, in a September 
1997 rating decision, the RO increased the veteran's assigned 
evaluation to 60 percent.  Although this is the maximum 
evaluation provided for under the applicable schedular 
criteria, the veteran indicated that he wanted his appeal to 
continue.  As such, this 60 percent disability rating remains 
in effect and is the subject of this appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's lumbar disc syndrome is manifested by 
complaints of low back pain, which starts in the lower lumbar 
area and radiates to the buttocks, and by complaints of 
recurrent numbness of the left thigh.  Clinically, it was 
noted that the veteran had chronic pain and other chronic low 
back symptoms, including residual numbness, ambulatory 
problems, and perception difficulties.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 60 
percent for the veteran's lumbar disc syndrome with post 
operative residuals have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

Here, the veteran's lumbar disc syndrome with post operative 
residuals is rated under schedular criteria applicable to the 
musculoskeletal system.  See 38 C.F.R. § 4.71a.  
Specifically, Diagnostic Code 5293 (Intervertebral disc 
syndrome) provides for a maximum 60 percent evaluation where 
there is evidence of pronounced disability, with persistent 
symptoms compatible with sciatic neuropathy, with little 
intermittent relief.  The veteran is currently rated as 
60 percent disabled under this diagnostic code.

In order to warrant an evaluation greater than the veteran's 
60 percent evaluation, there would need to be evidence of 
residuals of a fractured vertebra, with cord involvement, see 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5285 (1999), or 
there would need to be complete bony fixation (ankylosis) of 
the spine, at an unfavorable angle with involvement of major 
joints.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5286 
(1999).

Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. § 4.40 and 4.45 (addressing disability of 
the musculoskeletal system and the joints, respectively) must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

II.  Factual Background

Private medical records dated from August 1994 to March 1995 
indicate that the veteran sustained a probable prolapse of 
the fourth lumbar disc due to an industrial injury in July 
1994.  It was noted that the veteran was status post 
operative for an L5-S1 lumbar laminectomy on the left side, 
which had been performed at a VA medical center, subsequent 
to lumbar injuries sustained by the veteran while in service.  
The clinical diagnosis was left lumbar radiculopathy of a 
progressive nature, which in all likelihood was secondary to 
the veteran's fourth lumbar disc prolapse.  The veteran 
underwent physical therapy, and it was noted in 
correspondence dated in March 1995 that the veteran 
complained of numbness involving his left heel.  Range of 
motion of the lumbar spine was normal, and sensory 
examination revealed a slight decrease in pin sensation 
involving the left first sacral dermatose, with inconsistent 
responses.

The veteran's workers' compensation records indicate that the 
veteran underwent a left fourth lumbar hemilaminectomy and 
microdiscectomy in November 1994.  The pre-and post-operative 
diagnoses were prolapse of the fourth lumbar disc on the 
left.  The veteran complained of deep low back pain that was 
aggravated by bending or lifting.  This pain radiated to the 
veteran's left buttock and was accompanied by constant mild 
left hip pain.  The veteran also reported numbness in his 
left leg and foot.  The veteran's range of motion of the 
lumbar spine was 30 degrees extension, 90 degrees flexion, 
right and left rotation of 70 degrees, and lateral right and 
left bending was 45 degrees.  The veteran's prognosis was 
excellent for a continuing good report following surgery, but 
it was poor for a complete recovery without residuals.  The 
veteran's noted work restrictions precluded heavy lifting and 
repetitive bending and stooping.  It was the examiner's 
opinion that the veteran could not return to his usual 
occupation, as a land surveyor for the Department of 
Agriculture.

The veteran's May 1995 VA spine examination reflects his 
service medical history, as well as his industrial injury in 
July 1994 and related follow-up treatment.  Subjectively, the 
veteran complained of chronic low back pain, which was 
aggravated by lifting, long standing, and walking on uneven 
ground.  The veteran also reported that he would occasionally 
stumble because he could not feel where his foot was.  It was 
noted that the veteran was in physical therapy.  Objectively, 
it was noted that the veteran walked with a stiffness of the 
back.  There was no tenderness of the back, nor was there any 
deformity.  The veteran was limited in his forward flexion 
and was able to bend and touch his knees only.  There was 
moderate discomfort on rising.  Backward extension appeared 
to be okay.  Right lateral flexion caused pain in the left 
lower back, and rotation in both directions also caused pain 
in the left lower back.  The veteran was able to perform 
straight leg raising with both legs equally well, and there 
was no pain on hip motion.  The diagnosis was chronic back 
pain, following injury, with disc protrusions and chronic 
osteoarthritis.

A private MRI of the veteran's lumbar spine, taken in 
November 1996, revealed interval surgical removal of the L4-5 
disc protrusion, with no recurrent or residual disc 
protrusion.  There was mild lateral bulging of the L4-5 disc, 
and the inferior bilateral neural foramina was narrowed.  The 
veteran's left L5-S1 was stable, and there was no evidence of 
recurrent or residual disc protrusion.  There was also stable 
annular L3-4 and mild L2-3 disc bulging.

The veteran's December 1996 VA general medical examination 
reflects the veteran's subjective complaints of recurrent 
numbness on the inside of the left thigh, with some numbness 
down to the veteran's left toes.  The veteran also had 
tingling on the outside of his left thigh.  He had low back 
pain, which started in the lower lumbar area and radiated to 
the buttocks.  The veteran described this pain as 8/10.  The 
veteran stated that his leg would give out and that he 
tripped a lot because he did not know where his foot was.  He 
had fallen to the floor at least 50 times in 1996 as a result 
of these problems.  Current medications included Vicodin, 
Darvocet, and Motrin.  The veteran's back interfered with his 
sleeping, and he had to change positions every two to three 
hours.  Objectively, it was noted that the veteran was in no 
acute distress.  He moved somewhat slowly and carefully, and 
he walked bent slightly forward.  The examiner noted that the 
veteran's gait was typical of a person with back problems.  
The veteran's supine straight leg raising was negative to 50 
degrees bilaterally.  Pin prick examination showed normal 
reception down the middle portion of the anterior aspect of 
both thighs, although the veteran reported some diminished 
pin prick on the lateral thigh and more significantly reduced 
pin prick down the medial aspect of the thigh and all areas 
in the left lower leg.  The veteran's extension of the lumbar 
spine was to 15 degrees, and flexion was to 25 degrees.  
Flexion to the right and left sides was to 10 degrees.  
Rotation to the left was to 13 degrees and to 10 degrees on 
the right.  A contemporaneous x-ray study of the veteran's 
lumbar spine showed narrowing and degenerative joint disease 
changes at L5-S1.  Otherwise, it was within normal limits.  
The diagnoses were traumatic herniated nucleus pulposus of 
L5-S1 in 1967; status post laminectomy at L5-S1 in August 
1974; status post laminectomy at L4-5 in November 1994; 
recurrent and chronic low back symptoms, with residual 
numbness following the second surgical procedure, ambulatory 
problems secondary to numbness, and perception difficulties, 
multiple falls due to the ambulation problems, and chronic 
pain; chronic pain syndrome requiring narcotics, muscle 
relaxants, non-narcotics, and nsaid (non-steroidal anti-
inflammatory drug) therapy.

Private medical records dated from February 1997 to August 
1997 reflect the veteran's reports of constant low back pain, 
which involved both the veteran's left hip and left leg.  
There was more numbness in the left leg, as though it was 
half-asleep.  The veteran reported that he tripped over his 
left leg at times.  The veteran stated that his pain was 
aggravated by driving or doing anything for an extended 
period of time.  It was alleviated by walking.  The diagnoses 
were status post lumbar laminectomy times two; left lower 
extremity radiculopathy; failed back syndrome.  The veteran 
was found to be a clear candidate for a program of pain 
management involving a multidisciplinary approach.  Emergency 
room records dated in July 1997 reflect the veteran's reports 
of weakness in his left leg, which had worsened over the past 
two days and had remained fairly severe and unchanged.  The 
veteran also reported increased pain in his low back and down 
his left leg.  It was noted that the veteran was scheduled 
for surgery in August.  The impression was lumbar disc 
disease, with progressive motor deficit.

The veteran's VA treatment records indicate that the 
veteran's scheduled lumbar back surgery was postponed, as he 
developed bronchitis.  Upon admission, the veteran complained 
of steadily increasing left leg pain and numbness.  It was 
noted that he needed a cane to walk.  The veteran stated that 
his pain radiated down his lateral thigh to his left toe.  He 
also had numbness on the left toe and medial aspect of the 
calf.  Upon discharge, the veteran indicated that his pain 
and numbness were not alleviated, but they were not getting 
worse.  The veteran used a wheelchair to get around, but he 
could ambulate if he needed to.  The veteran took a 
wheelchair home with him, as he felt this would make it 
easier for him to get around.

III.  Application and Analysis

Upon review of the applicable schedular criteria in this 
instance, the Board cannot but deny the veteran's claim.  In 
effect, the veteran receives the maximum disability rating 
provided for by VA's Schedule for Rating Disabilities.

As discussed above, Diagnostic Code 5293 provides for a 
maximum 60 percent evaluation where there is evidence of 
pronounced disability, with persistent symptoms compatible 
with sciatic neuropathy, with little intermittent relief.  
The veteran is currently rated as 60 percent disabled under 
this diagnostic code.

In order to warrant an evaluation greater than 60 percent, 
there would need to be evidence of residuals of a fractured 
vertebra, with cord involvement, see 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5285, or there would need to be 
complete bony fixation (ankylosis) of the spine, at an 
unfavorable angle with involvement of major joints.  See 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5286.

In this regard, the Board points out that none of the 
clinical evidence of record, whether private, work-related, 
or VA, indicates that the veteran has residuals of a 
fractured vertebra with cord involvement or that he has 
unfavorable ankylosis of the spine.  Rather, the clinical 
evidence of record consistently shows that the veteran has 
disc protrusions or bulging discs and that he has decreased 
range of motion, but motion nonetheless, of the lumbar spine.

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.50 and their possible 
application.  Given that the veteran currently receives the 
maximum disability rating provided for under VA's Schedule 
for Rating Disabilities, any functional impairment 
experienced by the veteran has been compensated for to the 
greatest extent contemplated by applicable VA regulation.  
Also, the Board notes that the veteran was granted a total 
rating on the basis of individual unemployability in a 
September 1997 rating decision.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the September 1997 and June 1999 supplemental statements of 
the case, as he was provided with the applicable schedular 
criteria and informed of the reasons and bases of the RO's 
determinations.


ORDER

An evaluation greater than 60 percent for the veteran's 
lumbar disc syndrome with post operative residuals is denied.



REMAND

Service connection for PTSD was granted in a July 1995 rating 
decision, and a 10 percent evaluation was initially assigned.  
The veteran then appealed this initial evaluation.  In his VA 
Form 9 (Appeal to Board of Veterans' Appeals), the veteran 
stated, with respect to his PTSD, that he had applied for 
Social Security benefits.  The RO attempted several times to 
obtain the veteran's Social Security Administration (SSA) 
records but was informed by the Baltimore SSA office that 
there was no disability claim under the veteran's social 
security number.  The veteran's claims file contains a Report 
of Contact (VA Form 119), dated in June 1997, which indicates 
that the veteran had an appeal hearing as to his SSA claim in 
August 1997.  As such, the Baltimore SSA office would not 
have any records pertaining to the veteran.  Review of the 
record shows that the RO has not attempted to obtain the 
veteran's SSA records, subsequent to August 1997.

In this respect, the Board notes that controlling law holds 
that VA's duty to assist the veteran in developing facts 
pertinent to his claim specifically includes requesting 
information from other federal departments or agencies.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Such a duty 
to assist exists regardless of whether there is ample recent 
evidence in the extant record as to the veteran's present 
level of disability.  Id.

Therefore, because the veteran has indicated that he filed 
for SSA benefits in connection with his service-connected 
PTSD and pursuant to VA's duty to assist the veteran in facts 
pertinent to the development of his claim, the issue of 
entitlement to an evaluation in excess of 50 percent for the 
veteran's PTSD will not be decided pending a REMAND for the 
following actions:

1.  The RO should again attempt to obtain 
the veteran's SSA records and incorporate 
them into the claims file. The RO should 
first, however, contact the veteran as to 
the appropriate regional or district 
office in which his records are located.  
If no response is received from the 
veteran as to the appropriate office, the 
RO should contact the Baltimore SSA 
office, as it has done in the past.  Upon 
receipt of the veteran's SSA records, the 
RO should review all of the records, 
paying particular attention to any 
medical evidence submitted and concerning 
the veteran's PTSD.

2.  The RO should then review the 
veteran's claim as to the propriety of an 
evaluation in excess of 50 percent for 
PTSD, considering all pertinent law and 
regulation, in light of the veteran's SSA 
records and the clinical evidence 
contained therein.  The RO is reminded of 
the application of Karnas v. Derwinski, 1 
Vet. App. 308 (1991) in this instance.

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 



